DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a bracket. However, the prior art of record have failed to teach at least the combination of the bracket structure, comprising: a base, comprising a base body, a first connection protrusion and a second connection protrusion, wherein the first connection protrusion and the second connection protrusion are affixed to the base body, the first connection protrusion comprises a first contact surface, the second connection protrusion comprises a second contact surface, and the first contact surface faces the second contact surface; a connection pipe, wherein the connection pipe comprises an extending section, a fitting section and a pivot section, and the fitting section is located between the pivot section and the extending section, wherein the pivot section and the fitting section are located on different portions of the connection pipe; at least one cascade member, pivoting on the first connection protrusion, the pivot section and the second connection protrusion, wherein the pivot section comprises a first abutting surface and a second abutting surface, the first abutting surface is opposite the second abutting surface, the first abutting surface forms a surface-to-surface contact with the first contact surface, and the second abutting surface forms a surface-to-surface contact with the second contact surface, wherein the first connection protrusion comprises a first affixed end and a first free end, the second connection protrusion comprises a second affixed end and a second free end, the first affixed end and the second affixed end are affixed to the base body, and the first free end and the second free end are adapted to abut the fitting section, 4wherein the fitting section is adapted to tightly fit the first free end and the second free end simultaneously, the pivot section comprises a pivot section diameter between the first abutting surface and the second abutting surface, the fitting section comprises a fitting section diameter, and the fitting section diameter is greater than the pivot section diameter, wherein a first gap is formed between the first contact surface and the second contact surface, a second gap is formed between the first free end and the second free end, and the second gap is greater than the first gap along with the other recitation as claimed in claims 1, 13 and 22.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631